PER CURIAM:
HH
El 3 de mayo de 1993, la Sra. Lilliam Matías Marti co-menzó a trabajar como Ayudante Administrativa del Al-calde del Municipio de Lares, puesto de confianza que ocupó hasta su despido el 31 de diciembre de 1995.
El 4 de septiembre de 1996, la señora Matías Marti pre-sentó una querella ante el Tribunal de Primera Instancia por haber sido cesanteada en violación a la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1945 (11 L.P.R.A. sec. 1 et seq.), según enmendada, que obliga a los patronos a reservar por un año el empleo de los obreros lesionados en el desempeño de sus labores.
Adujo que su despido fue injustificado e ilegal, por ha-berse efectuado luego de un accidente de trabajo que le *550obligó a tratarse en el Fondo del Seguro del Estado (en adelante el Fondo) por aproximadamente seis (6) meses.
Tras varios trámites, el Municipio solicitó sentencia su-maria a base de que no existían hechos en controversia; a saber, que al momento del despido la señora Matías Marti ocupaba un puesto de confianza y se encontraba bajo tra-tamiento en el Fondo. Sólo restaba resolver si en derecho la Ley del Sistema de Compensaciones por Accidentes del Trabajo impedía, por ser de confianza, su despido. Previa oposición, el tribunal (Hon. Nélida Jiménez Velázquez, Juez) desestimó la acción al concluir que conceder el dere-cho de reserva incondicional a un empleado de confianza, implicaba modificar y trastocar la naturaleza misma del servicio de confianza, toda vez que este tipo de empleado no tiene una expectativa de retención por tratarse de em-pleados de libre selección y remoción.
La señora Matías Marti recurrió en apelación al Tribunal de Circuito de Apelaciones, (Hons. Rivera de Martínez, Soler Aquino y Rivera Pérez, Jueces) que confirmó.
A solicitud de la señora Matías Marti, revisamos.(1)
HH H-H
El Art. 12.004 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante la Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4554) clasifica a los empleados municipales como: de confianza, probatorios de *551carrera, regulares de carrera, transitorios e irregulares. De éstos, sólo los de carrera tienen un reconocido interés en la retención de su puesto. Depto. Recs. Naturales v. Correa, 118 D.P.R. 689 (1987). En su inciso (b) dicho precepto define a los empleados de carrera como los que ingresaron al sistema después de pasar por el proceso de reclutamiento. Este procedimiento ofrece la oportunidad de competir a toda persona cualificada que interese ingresar al empleo público. Depto. Recs. Naturales v. Correa, supra. También dispone que tienen derecho a permanencia y sólo pueden ser removidos de sus puestos por justa causa, previa for-mulación de cargos y vista. Marrero Caratini v. Rodríguez Rodríguez, 138 D.P.R. 215 (1995).
El interés propietario que confiere la ley municipal a estos empleados se fundamenta en la expectativa de per-manencia que albergan los que son así reclutados al servi-cio público ajeno al proceso discrecional de formulación de política pública. De forma colateral, se les protege de los vaivenes de la política partidista, dando estabilidad y con-tinuidad a las estructuras de servicio público que, de otra forma, serían vulnerables al capricho y discrimen político.
Por otro lado, existe una necesidad bona fi.de de que las personas que intervengan o colaboren sustancialmente en el proceso de formulación de política pública o, dentro del marco de la Ley de Municipios Autónomos, asesoren o presten servicios directamente al Alcalde o al Presidente de la Asamblea Municipal, sean de la total confianza de la autoridad nominadora. Art. 12.003(a) de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4553(a). Éstos, denominados empleados de confianza, carecen de expectativa de continuidad en su empleo; son de libre selección y remoción. Art. 12.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4554.
Respecto a éstos, hemos reconocido la facultad de la autoridad nominadora para despedir, sin previa notificación, formulación de cargos y celebración de vista. Los *552empleados de confianza no gozan de un interés propietario sobre su trabajo y en ausencia de legislación al efecto, el mero hecho de ocupar una plaza por un espacio extenso de tiempo no crea, por sí solo, un interés propietario. Orta v. Padilla Ayala, 131 D.P.R. 227 (1992); Morales Narváez v. Gobernador, 112 D.P.R. 761 (1982).
No obstante, un empleado sin interés propietario en su puesto, ya sea en la empresa pública o privada, no puede ser despedido por razones inconstitucionales. Así, en Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982), resolvimos que un empleado de confianza goza de protección constitucional contra discrimen por razón de sus ideas políticas. Véanse, además: Colón v. C.R.U.V., 115 D.P.R. 503 (1984); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 769 (1983); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990).(2)
Con este trasfondo en mente, examinemos sucinta-mente la política pública comprendida en la Ley del Sis-tema de Compensación por Accidentes del Trabajo, en es-pecífico, su Art. 5-A, 11 L.P.R.A. see. 7, sobre reserva de empleo.
hH HH
De entrada recordamos que dicho estatuto consagró una importante política pública en protección de empleados privados y públicos contra riesgos a su salud e integridad *553personal. Cuevas v. Ethicon Div. J&J Prof. Co., 148 D.P.R. 839 (1999). En la consecución de esos propósitos, para fines remediales, se estableció un sistema de seguro compulsorio y exclusivo que promueve el bienestar de todos los trabaja-dores y su compensación. López v. F.S.E., 146 D.P.R. 778 (1998).
Entre sus salvaguardas principales se destaca el referido Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, que impone al patrono la obligación de reservar el empleo y reinstalarlo a un empleado que haya sufrido un accidente del trabajo sujeto a las condiciones siguientes: (1) que antes de transcurrir doce (12) meses desde la fecha del accidente, el lesionado requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días desde la fecha en que fue dado de alta; (2) que el empleado esté mental y físicamente capacitado para ocupar dicho empleo al momento de solicitar la reinstalación; (3) que el empleo subsista en el momento en el que el obrero o empleado solicite la reposición. De darse estas tres (3) condiciones, el patrono tiene la obligación de reservar el empleo hasta doce (12) meses desde la ocurrencia del accidente o enfermedad incapacitante y el empleado derecho a ser reinstalado. García Díaz v. Darex P.R., Inc., 148 D.P.R. 364 (1999); López v. F.S.E., supra.
Esta disposición aplica al obrero que sufra lesiones o se incapacite como consecuencia de un accidente ocurrido durante la ejecución de cualquier acto o función inherentes a su trabajo o empleo y que ocurra en el curso de éste —López v. F.S.E., supra— y se extiende al E.L.A. y municipios en su papel de patronos. Se exceptúa expresamente a aquellos empleados cuyas labores sean de carácter incidental o casual, no comprendidos dentro del negocio o la industria, profesión u ocupación de su patrono; y a aquellas personas que trabajan en sus domicilios. 11 L.P.R.A. see. 2.
*554IV
La amplia cobertura de la Ley del Sistema de Compen-saciones por Accidentes del Trabajo con carácter remedial —que debe interpretarse liberalmente a favor del obrero— nos provee la clave decisoria del recurso. Ortiz Pérez v. F.S.E., 137 D.P.R. 367 (1994); Bruno Colón v. Comisión Industrial, 109 D.P.R. 785 (1980); Alonso García v. Comisión Industrial, 102 D.P.R. 733 (1974).
No cabe duda de que un empleado de gobierno o municipio en una plaza de confianza está cobijado por la Ley del Sistema de Compensaciones por Accidentes del Trabajo, pues ésta no excluye a ninguno de su aplicación; al contrario, expresamente extiende sus beneficios. Por tal razón, la señora Matías Marti —como empleada municipal— estaba cobijada por las disposiciones de la ley y como corolario, por aplicación automática de ésta, era beneficiaría del derecho a reinstalación al amparo del Art. 5-A de la citada ley, 11 L.P.R.A. see. 7.
No obstante, tanto el tribunal de instancia como el de Circuito de Apelaciones concluyeron que otorgar esa re-serva implicaba obligar a un patrono a reinstalar un em-pleado de confianza, trastocando la naturaleza misma del puesto y convirtiéndolo en uno de carrera. Incidieron am-bos foros, pues la aplicación del citado Art. 5(a) de la Ley del Sistema de Compensaciones por Accidentes del Trabajo no tiene ese resultado. Veamos.
Al igual que otros estatutos que proveen para la reinstalación de un empleado, el referido Art. 5-A busca proteger contra despidos que frustren políticas públicas guiadas por importantes principios de vanguardia enraizados en nuestra sociedad. Así, a título de ejemplo, la obligación patronal de reinstalar a cualquier empleado despedido por ofrecer información a un foro administrativo —Ley *555Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sees. 194-194b)— o por alguna razón discriminatoria de las pro-tegidas en nuestra Constitución —Ley Núm. 100 de 30 de jimio de 1959 (29 L.P.R.A. sees. 146-151)— no lo convierte en uno de carrera. En su escala de valores, estos casos se fundan en el predominio y esclarecimiento de la verdad y la igualdad ante la ley, que se sobreponen a los derechos y las obligaciones comunes de la relación obrero-patronal.
Idéntica prominencia tienen los empleados que se inca-pacitan durante el desempeño de sus labores. Se trata de una situación en la que la conveniencia que subyace toda clasificación de confianza, queda subordinada al valor de la protección brindada a cualquier empleado incapacitado temporeramente. Choca a nuestra conciencia descartar a un obrero por incapacitarse en su trabajo, del mismo modo que nos repugna todo despido por raza o ideología política. Además, no podemos permitir que un obrero se abstenga de acogerse a los beneficios que provee el Fondo por miedo a perder su empleo.
No obstante, puntualizamos que lo resuelto en nada me-noscaba la facultad que tiene la autoridad nominadora para despedir un empleado de confianza siempre que no medie alguna razón ilegítima.
Por los fundamentos expuestos, se revocará el dictamen del Tribunal de Circuito de Apelaciones que confirmó al Tribunal de Primera Instancia. En su lugar se dictará sen-tencia sumaria, para ordenar la reinstalación de la Sra. Lilliam Matías Marti con cualquier otro derecho que pro-ceda al amparo de la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río.

 Como único señalamiento:
“Erró el Honorable Tribunal de Instancia y el Honorable Tribunal de Circuito de Apelaciones al resolver que un empleado de confianza puede ser removido libremente de su puesto sin que lo proteja el Artículo 5A (11 L.P.R.A. 7) sobre reserva de empleo y desestimando la Querella, cuando por el contrario debió dictar Sentencia Sumaria Parcial contra el querellado por haber cesanteado a un empleado de confianza por razones ilegales y contrarias a la fuerte política pública de protección de los emplea-dos acogidos a los beneficios del Fondo del Seguro del Estado. Según esta decisión, un empleado de confianza que sufra un accidente de trabajo o sea referido al Fondo, podrá ser despedido inmediatamente, sin ningún derecho o protección de Ley de Compensación por Accidentes del Trabajo.” Petición de certiorari, pág. 6.


 En otras dimensiones hemos sentenciado que una empleada en período pro-batorio no puede ser despedida por razón de embarazo, a pesar de que éstas pueden ser despedidas sin razón y en cualquier momento por no cobijarles expectativa al-guna de continuidad ni existir interés propietario en el puesto ocupado. Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989).
Nuestra trayectoria jurisprudencial demuestra que aunque la clasificación es-tatutaria de un empleo no brinde expectativa o interés propietario, ello no puede derrotar políticas públicas que configuran derechos fundamentales y de alta jerar-quía en nuestro ordenamiento jurídico. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Rivera Águila v. K-Mart de P.R., supra; Srio. del Trabajo v. I.T.T., 108 D.P.R. 536 (1979); y Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998).